Title: To James Madison from Louis-Marie Turreau de Garambouville, 30 January 1809
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Washington 30. Janvier 1809.

Vous avez connu Par la Lettre que j’ai eu l’honneur de vous écrire le 6. du présent mois, les divers Sujets de plainte que M. Davis, votre Consul à Tripoly, a donnés à mon Gouvernement.  Mr. Armstrong avait fait entendre que cet Agent consulaire serait fortement reprimandé, Si même il n’était pas traité plus Sévèrement; et depuis M. Davis a aggravé Ses torts.
S. E. Monsieur de Champagny me mande:
"Le Gouvernement fédéral ne verra pas Seulement dans la conduite de Davis un tort envers La France; il y verra une opposition à Ses propres intérêts.  Et, Sans doute, il ne Souffrira pas, après tant de griefs contre l’Angleterre, qu’un Agent, chargé de le Servir dans toutes Ses vues contre elle, n’emploie Son crédit et ne fasse des Spéculations qu’en faveur des ennemis de Son pays."
Obligé de répondre Sans délai et de rendre compte à ma Cour de la determination que croira devoir prendre votre Gouvernement à l’égard de M. Davis, vous jugerez, Monsieur, que je ne puis attendre plus longtems votre réponse; le bâtiment que vous envoyez en France, Sous peu de jours, étant la Seule occasion par laquelle je puisse la transmettre.  Agréez, Monsieur, un nouvel Hommage de ma Haute Considération.

Turreau

